Case 2:18-cv-00519-JRS-MJD Document 8 Filed 12/10/18 Page 1 of 1 PageID #: 35



                                                                           Voluntary dismissal without
                            UNITED STATES DISTRICT COURT                   prejudice acknowledged.
                            SOUTHERN DISTRICT OF INDIANA                   JRS, DJ, 12/10/2018
                                TERRE HAUTE DIVISION                       Distribution to all counsel of
                                                                           record via CM/ECF.
THOMAS CLARK,                                    )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )      No. 2:18-cv-519-JRS-MJD
                                                 )
CHW GROUP, INC. d/b/a Choice Home                )
Warranty,                                        )
                                                 )
       Defendant.                                )


                          NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff, THOMAS CLARK, (“Plaintiff”), through his attorney, Michael S. Agruss,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), voluntarily dismisses this case, without

prejudice, against Defendant, CHW GROUP, INC d/b/a CHOICE HOME WARRANTY.




                                      RESPECTFULLY SUBMITTED,


December 6, 2018                      By: /s/ Michael S. Agruss _______
                                              Michael S. Agruss
                                              Agruss Law Firm, LLC
                                              4809 N. Ravenswood Ave.
                                              Suite 419
                                              Chicago, IL 60640
                                              Tel: 312-224-4695
                                              Fax: 312-253-4451
                                              michael@agrusslawfirm.com
                                              Attorney for Plaintiff
